Citation Nr: 1706010	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  06-04 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder.

2. Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the United States Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. In that rating decision, the RO denied service connection for major depression and sleep apnea.

In August 2007, the Veteran had a Travel Board hearing before a Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In November 2007, July 2009, and August 2010, the Board remanded the psychiatric disorder and sleep disorder issues to the RO for the development of additional evidence.

In a March 2012 decision, the Board denied service connection for a psychiatric disorder and a sleep disorder. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). The parties (the Veteran and VA) filed a joint motion to vacate the March 2012 Board decision and remand the case to the Board for additional action. The Court granted that motion in December 2012.

In October 2013 the Board again remanded the psychiatric disorder and sleep disorder issues to the RO for the development of additional evidence.

In February 2015 the Board informed the Veteran that the VLJ who conducted his August 2007 Board hearing was no longer employed by the Board, and asked him if he wanted another Board hearing. In March 2015, the Veteran responded that he did not want another Board hearing.

In April 2015 the Board again remanded the psychiatric disorder and sleep disorder issues to the RO for the development of additional evidence.


FINDINGS OF FACT

1. A current psychiatric disorder including a depressive disorder became manifest during service or soon after service and is related to events in service.

2. Sleep impairment is part of a current depressive disorder.


CONCLUSIONS OF LAW

1. A psychiatric disorder including a depressive disorder was incurred in service or as a result of events in service. 38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2. A sleep disorder was incurred in service. 38 U.S.C.A. § 1110, 5107; 38 C.F.R. §3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). In this decision the Board is granting the benefits sought on appeal. Therefore, it is not necessary to discuss VA's duties to notify or assist the appellant in substantiating the claims.

The Veteran essentially contends that he has a psychiatric disorder that began during service, developed as a result of events during service, or was caused or aggravated by his service-connected acne and acne scars. He essentially contends that he has a sleep disorder that began during service, developed as a result of events during service, or was caused or aggravated by his psychiatric disorder, which he contends is service connected.

VA established service connection, effective from the day following the Veteran's separation from service, for a skin disorder described as acne of the face. VA later established service connection for scars on the face and chest associated with acne.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including psychoses, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

PTSD is a mental disorder that develops as a result of traumatic experience. It is possible for service connection to be established for PTSD that becomes manifest after separation from service. Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2016).

The evidence necessary to establish the occurrence of a recognizable stressor during service varies depending on the circumstances of the veteran's service and of the claimed stressor. If the veteran engaged in combat with the enemy, the claimed stressor is related to that combat, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, then, in the absence of clear and convincing evidence to the contrary, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2). Similarly, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity, a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, then, in the absence of clear and convincing evidence to the contrary, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service records show that he served in Vietnam from December 1966 to December 1967. His service treatment records do not reflect any mental disorder or sleep disorder symptoms, complaints, or treatment. In 1968 he sought service connection for a facial rash. In June 1969 he had a VA medical examination addressing the condition of his skin. In the section of the examination report for neurological and psychiatric condition, the examiner indicated that both were normal. The claims file does not contain any other record from the year following separation from service that addresses mental disorder or sleep disorder symptoms, complaints, or treatment.

The United States Social Security Administration (SSA) found that the Veteran was disabled from 2003 forward, due to a primary diagnosis of affective and mood disorders and a secondary diagnosis of discogenic and degenerative back disorders.

In VA treatment in March 2004, the Veteran reported a many month history of chronic inability to sleep. He denied being depressed. In a subsequent visit, he reported a several year history of intermittent insomnia. He stated that over the past three to four months his insomnia had worsened to the extent that his was unable to work. He indicated that he occasionally thought about Vietnam. He reluctantly admitted that he might be a little depressed. He stated that he might have been diagnosed with depression in the past. He reported that he lacked the focus to complete projects. He related a history of infrequent episodes of panic.

In April 2004 the Veteran had a VA mental health evaluation. He reported that he worried while trying to get to sleep, and slept only an hour or two. He indicated that he sweated while sleeping. He reported irritability, hypervigilance, and feelings of dread. He indicated that he tended to worry. He stated that he had PTSD after his Vietnam service. He reported that the PTSD later went away, although some symptoms continued. The clinician's assessment was anxiety and depression, and a possible recurrence of PTSD. The clinician prescribed an antidepressant to assist with sleep.

In a June 2004 claim, the Veteran reported having depression that began in June 1968. He indicated that beginning in 2001 he had VA treatment for depression. In August 2004, he reported having had private treatment in 1993 for sleeplessness and depression. In August 2005, he wrote that during service he experienced emotional trauma from being in dangerous and life threatening situations in a war zone. In October 2005, he contended that he has PTSD as a result of his service in Vietnam. 

In VA mental health treatment in June 2006, the Veteran reported depression and anxiety. He stated that his sleep was significantly impaired, and that the sleep impairment was related to constant anxiety and dread. He stated that he had daily memories and flashbacks of his experiences in Vietnam. He reported that five to six times a year he became overwhelmed with such thoughts and isolated himself at home, refusing to interact with anyone, for three to fifteen days. He endorsed hypervigilance and increased startle response. The treating clinician found that the Veteran reported symptoms congruent with PTSD, but that his account of the trauma and symptoms was lacking in details. The examiner diagnosed a depressive disorder, and indicated that further examination and inquiry was needed before a PTSD diagnosis could be firmly made. Notes of subsequent VA treatment in 2006 through 2008 reflect an ongoing diagnosis of depression.

In the August 2007 Board hearing, the Veteran reported that during his service in Vietnam, while in the field servicing portable generators, he witnessed firefights. While he was in Vietnam, he stated, he was seen for psychological problems, which were described as depression. He indicated that after service he had mental health treatment. He reported that he being unable to sleep adequately for preceding 40 years. He stated that depression and troubling memories interfered with sleep at night, leaving him tired and prone to falling asleep during the day. He indicated that he was on sleep medication. He also indicated that he felt depressed about his service-connected acne and facial scars, and that he had addressed this in psychotherapy.

In VA treatment of the Veteran in October 2007, a screening was positive for symptoms of PTSD.

In February 2008, the Veteran reported traumatic experiences during his service in Vietnam. He wrote that he experienced a mortar attack on his camp. He stated that while transporting supplies he was caught in the middle of a firefight. He indicated that he also had other traumatic experiences, but that those two events were the ones that he remembered most vividly.

In VA mental health treatment in August 2008, the Veteran reported a many year history of severe sleep problems. He also related symptoms of depression and anxiety. In September 2008, he was noted to have dysthymia and insomnia.

On VA mental disorders examination in December 2008, the Veteran reported that he was hospitalized for emotional problems, including depression, in 1969. He indicated that he began to have episodes of depression in 1969. He related a history of episodic mental health treatment since then. He stated that presently he had depression, sleeplessness, and nightmares. He indicated that his difficulty sleeping might have started during service. The examining psychiatrist reported having reviewed the Veteran's claims file. The examiner's impression was brief recurrent depression. She expressed the opinion that his sleep impairment is a part of his depression. She opined that his depression is as likely as not related to his service. The examiner was asked to further explain her opinions. In September 2009, she indicated that in finding a connection between his depression and his service she gave the benefit of the doubt to the claim. In December 2009, she explained that her opinion was based on the absence of reports of psychiatric problems before service, and the post-service reports of sleep disturbance during service, depression immediately after service, and recurrent depression since.

In VA treatment in December 2009 the Veteran reported ongoing depression and insomnia. In January 2010 he reported disturbed sleep, disturbing dreams about war experiences, periods of hypervigilance, and social withdrawal. Clinicians noted that he had a mood disorder and had some PTSD symptoms, but that the results of a screening test for PTSD were negative. In March 2010 the Veteran reported depression and sleep disturbance of many years' duration.

On VA examination in October 2010, the Veteran did not relate having had any psychological problems before service. He stated that during service in Vietnam he was exposed to mortar attacks and he witnessed injury to others. He reported that during service he saw a clinician to address symptoms that were described as depression. He stated that the clinician did not treat his symptoms with medication. He reported that since service he had experienced episodes of depression, accompanied by dread and anxiety. He indicated that presently he slept in one to two hour increments, with a total of about three hours of sleep per night, and felt drowsy during the day. The examining psychologist reported having reviewed the Veteran's claims file. The examiner listed a diagnosis of depressive disorder. She expressed the opinion that his sleep problems are most likely a part of his depression. She found that his symptoms did not meet the criteria for a diagnosis of PTSD. She noted that there was no documentation of mental health treatment during or soon after his service. She opined that it is less likely than not that his depression is related to his service.

On VA examination in June 2014, the Veteran reported a history of normal social, school, and work functioning before service. He related a long history of sleep impairment. The examining physician reported having reviewed the claims file. The examiner found that the Veteran did not endorse PTSD symptoms. The examiner found that the Veteran had insomnia disorder that presently produced minimal disruption in social and occupational functioning. The examiner expressed the opinion that it is less likely than not that his insomnia disorder is related to his service. The examiner was asked to provide an opinion regarding the likelihood that the Veteran's sleep disorder and psychiatric disorder was due to his service-connected acne and scars. In a June 2014 addendum, the examiner expressed the opinion that, "to a reasonable degree of medical certainty," the Veteran did not have insomnia or depression related to his acne and scars.

In January 2015 the Veteran wrote that the June 2014 examination was very brief, and that the examiner did not ask him questions relevant to his psychiatric disorders. He noted that he had progressive depression and had been seen for sleep problems and anxiety. In March 2015, C. L. W. wrote that he accompanied the Veteran to the June 2014 examination. Mr. W. reported that the Veteran was in the examination for only about fifteen minutes. Mr. W. stated that the Veteran told him that the examiner did not ask relevant questions. Mr. W. noted that the Veteran was visibly frustrated about the examination.

In a statement received in July 2015, the Veteran's son reported that, from as early as he could remember, the Veteran had experienced difficulty sleeping. The son stated that the Veteran had always awakened extremely easily, and that he woke up sweating, scared, and behaving strangely, sometimes violently. The son related that the Veteran did not talk about his military experiences or respond when asked.

In July 2015, the Veteran again reported on traumatic experiences during his service in Vietnam. He stated that his base came under attack at night while he was on guard duty, and that he was caught in a firefight while driving a truck delivering supplies.

The United States Joint Services Research Center (JSRRC) reported that records documented enemy attacks and combat activity at times and places of the Veteran's Vietnam service. In September 2016, a VA staff member who works with stressor verification questions conceded the occurrence of a combat-related stressor reported by the Veteran.

The VA physician who examined the Veteran in June 2014 was asked to provide additional opinion. In November 2016, the examiner expressed the opinion that it is not likely that the Veteran's acne and scars aggravate his mental health problems.

The Veteran's accounts and the assembled treatment and examination records provide evidence sufficient to establish that he has a current acquired psychiatric disorder and a current sleep disorder. A large proportion of the clinicians who have seen him in recent years have listed a psychiatric diagnosis. While clinicians' diagnoses have varied somewhat, there is substantial consensus that he has a depressive disorder. In addition, clinicians have concluded that his sleep disorder is closely related to or part of his depressive disorder. The evidence regarding PTSD and PTSD symptoms is more mixed. Signs and symptoms of PTSD have been found to be present on some occasions and absent on others. No clinician has indicated that the criteria for a PTSD diagnoses have clearly been met, and some have concluded that those criteria have not been met.

There is no contemporaneous documentation that during the Veteran's service he told a treatment provider of distressed or depressed feelings; nor that within a year or two after service he had mental health treatment. The October 2010 VA examiner who opined against a connection between the Veteran's service and his depressive disorder noted that lack of documented mental health treatment during or soon after service. Nonetheless, the Veteran's accounts of depression and anxiety symptoms during and soon after service provide support for a finding of onset of a psychological disorder during service or as a result of experiences in service. The 2008 VA examiner who opined in favor of a connection between the Veteran's service and his depressive disorder accepted the Veteran's account of the symptom and treatment history.

The record contains a considerable amount of evidence that the Veteran's depression symptoms and sleep problems have a long history. Considering all of the evidence together, the Board finds that the favorable evidence is sufficiently persuasive, and accepts that it is at least as likely as not that the current depressive disorder began during or soon after service and is related to events during service. The Board therefore grants service connection for psychiatric disability including a depressive disorder. Considering mental health clinicians' conclusions that the Veteran's sleep disorder is part of his depressive disorder, the Board grants service connection for the sleep disorder.

The Veteran's chronic sleep impairment is associated with his now service-connected psychiatric disorder, and is to be contemplated in the rating assigned  under the general rating formula. Assigning a separate rating for the sleep impairment would result in the evaluation of the same disability under various diagnoses, which is prohibited. 38 C.F.R. § 4.14.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a psychiatric disorder including a depressive disorder is granted.

Entitlement to service connection for a sleep disorder is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


